In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-00790-CR
____________

MAURICE TURNER, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 263rd District Court
Harris County, Texas
Trial Court Cause No. 952954



 
MEMORANDUM  OPINION
               Appellant pleaded guilty to robbery and, in accordance with a plea bargain
agreement with the State, the trial court sentenced appellant to confinement for two
years.  Appellant filed a timely notice of appeal.  We dismiss for lack of jurisdiction.
               Rule 25.2(a) of the Texas Rules of Appellate Procedure provides, in
pertinent part:
In a plea bargain case — that is, a case in which a defendant’s
plea was guilty or nolo contendere and the punishment did not
exceed the punishment recommended by the prosecutor and
agreed to by the defendant — a defendant may appeal only:
 
(A)those matters that were raised by written motion filed and
ruled on before trial, or
 
(B)after getting the trial court’s permission to appeal.

Tex. R. App. P. 25.2(a)(2).
               The trial court’s certification of defendant’s right of appeal states that this
“is a plea-bargain case, and the defendant has NO right of appeal.”  See Tex. R. App.
P. 25.2(d).
               Accordingly, we dismiss the appeal for lack of jurisdiction.
PER CURIAM
Panel consists of Chief Justice Radack, and Justices Keyes and Alcala.
Do not publish.   Tex. R. App. P. 47.2(b).